Citation Nr: 1011603	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-16 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
October 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran attended a hearing 
before the undersigned in January 2010.

FINDING OF FACT

The competent medical evidence shows that the Veteran's 
bilateral tinnitus has been continuous since service and is 
related to service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
bilateral tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that bilateral tinnitus was incurred in 
service.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Board 
is granting service connection.  Thus, no further discussion 
of the VCAA is required.


Service Connection

The Veteran seeks service connection for bilateral tinnitus.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is at an approximate balance and the appeal will be 
allowed.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303. That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309. In an October 4, 1995, opinion, 
VA's Under Secretary for Health determined that it was 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability. Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Finally, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran has a current diagnosis of bilateral tinnitus, as 
reflected in VA medical records.  His most recent diagnosis 
was at a March 2006 VA audiological examination.  The next 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease.

Service personnel records indicate that the Veteran was an 
aircraft mechanic.  Noise exposure in service has been 
conceded.  Service treatment records do not show complaints 
of tinnitus or ringing in the ears.  However, at his January 
2010 hearing, the Veteran stated that he did mention ringing 
in his ears to several service medical providers, and was 
routinely told it was just a part of his job as an aircraft 
mechanic.  At that hearing, the Veteran explained that he had 
experienced ringing in his ears continually since service, 
though it had become more severe in recent years.

The Veteran can attest to factual matters of which he had 
first-hand knowledge, such as experiencing ringing in his 
ears.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition (noting that 
sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) 
the lay person is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
In such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether the evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish 
service connection.  See Barr v. Nicholson, 21. Vet. App. 
303 (2007).  Here, the Board finds that the Veteran's reports 
of ringing in his ears in service and ever since are 
competent evidence that tinnitus began in service and has 
been continuous ever since.

As to whether there is medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury, such affirmative evidence is provided by a 
September 2005 VA audiological consult.  The Veteran was seen 
for a hearing evaluation.  His primary complaint was constant 
bilateral tinnitus.   Considering the Veteran's in service 
noise trauma, the examiner found the Veteran's tinnitus was 
related to service and the Veteran was advised to file for 
benefits.

In comparison, a March 2006 VA examiner found the Veteran's 
tinnitus was not related to service as the cause was unknown.  
At that examination the Veteran complained of constant 
bilateral tinnitus.  He reported that he could not sleep 
without background noise.  He reported tinnitus since the 
1970s.  He denied recreational or occupational noise 
exposure.  The Board finds that this negative opinion is less 
persuasive than the September 2005 positive opinion, since it 
does not discuss the Veteran's reports of continuous tinnitus 
and the only reasoning provided is that the origin of the 
tinnitus is unknown.  In comparison, the September 2005 
opinion discusses the Veteran's history of noise trauma.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, given the continuity of symptomatology and the 
positive September 2005 opinion, such development would not 
materially assist the Board in this determination.  Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for bilateral 
tinnitus will be granted.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 




ORDER

Service connection for bilateral tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


